Trippe, Judge.
1. It has been several times held by this court that a tax ou occupations, businesses, professions, etc., is not a tax on property, subject to the ad valorem and uniformity rule pro-, vided in the 27th section of the 1st article of the constitution: 42 Georgia, 596; 49 Ibid., 195; 50 Ibid., 530. The Mayor and Aldermen of the city of Savannah are expressly authorized “to make assessments and to lay such taxes on the inhabitants of the city and those who hold taxable prop*415erty in the same, and those who transact, or offer to transact, business therein, as said corporate authorities may deem expedient for the safety, benefit, convenience and advantage of said city, etc.: Code, section 4847. In the case of The Home Insurance Company of New York vs. The City Council of Augusta, 50 Georgia, 530, it was ruled that a tax on fire insurance companies different from that imposed on life insurance companies, is not obnoxious to any constitutional requirement. When the state levies a tax on businesses, professions, etc., it varies the tax from $10 00 to $200 00, and has done so every year since the ad valorem or uniformity rule was first in any constitution. This being the rule, we cannot see the objection to a tax of $50 00 on a business which employs ten drays or wagons, and a tax of $25 00 when five are employed. A tax on sales varies according to the amount of sales, and if the government protects one when selling $500,-000 00 worth, ought not that business to pay more than where only $20,000 00 or $50,000 00 worth are sold? Will not twenty drays or wagons, running daily over the streets of a city, cause a greater demand for repairs, and call on the city more for the protection of its ordinances and the authorities thereof, than when five are used ? Such a tax should be apportioned according to the extent of such business, and we do not see in it any conflict with the constitution. It is in accord with the spirit of an ad valorem and uniform tax.
2. Three of the complainants allege that they are not liable to the tax, as they are not engaged in the business which is taxed. If so, they each can set up that by illegality, and there is no common ground on which they stand in that regard which makes it necessary that equity should interfere by a restraining process. Two may be liable and one may not be. Each case is to be determined by its own facts, and one has no connection with or relation to the other, as to the question whether they are carriers or not. All are jointly interested in the question as to the constitutionality of the tax, provided they are carriers and come within the ordinance. But if they do not — if they are not carriers — then *416it is because-of the special facts of each case, and the)’ should not burden a court of equity with a bill to try many cases iu one, when all are different, and each is to be determined' by its own peculiar facts. Their own allegations take them out of the bill so far as it makes the point of illegality on the tax, and they cannot come in on the ground that the assessors or collectors of the tax have, by mistake, counted them as carriers, when in truth, or at least as they allege, they are not.
3. If the ordinance that might have been and was complained against as illegal', was repealed, there was no necessity for an injunction against it. And when it was repealed it did not affect the legality of a subsequent ordinance. Costs in equity are taxed in the discretion of the chancellor : Code, section 4210.
Judgment affirmed.